Title: From George Washington to Timothy Pickering, 10 April 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 10th April 1797

Your favor of the 5th instt with its enclosures, and also one of prior date, forwarding (at the request of Doctr Edwards) a Pamphlet from Sir John Sinclair have come duly to hand. For your kindness in sending these, & particularly for the information given in your letter of the 5th I feel myself very much obliged.
The conduct of the French Directory towards General Pinckney is, I believe, unexampled, of course has baffled all calculation: how

far it has come up to, or exceeded the expectation of their partisans among us remains to be developed, and the approaching Session of Congress will make the discovery. The good humour, and friendly disposition of the Dey of Algiers, are pleasing circumstances; and if of duration, would be very fortunate ones for the Commerce of these United States. My complimts (in wch Mrs Washington unites) are offered to Mrs Pickering & the family—& with sincerity & truth I am always Yr affe.

G.W——n


P.S. The Buckles of which you make mention are from Colo. Humphreys to me.

